Title: From George Washington to Thomas Lewis, 25 December 1787
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon December 25th 1787.

It is my desire, and I am told it is the wish of many—and sure I am policy requires it—that the uncultivated tracts of land on the Great Kankawa and Ohio belonging to the military should be setled. The difficulty with me respecting mine has been, how to draw the line of mutual advantage for Landlord and Tenant, with respect to the terms; and where to find a confidential person on, or near the spot who would act for me a[s] Agent.
Two reasons, hitherto, have restrained me from making application to you, on this head. first, the uncertainty I was under of your having become an actual resident in those parts—and second, a doubt whether it might be agreeable to you to accept this trust on account of the trouble, and little profit that would derive from the agency; at least for some time.
The first cause being removed, (having understood by means

of some Members in Assembly that you live at Point Pleasent)—I shall take the liberty of trying you on the second; under a hope, that more from the desire of seeing the Country settled the neighborhood strengthened and property thereby secured; and the value of it encreased; than from any pecuniary considerations at the present moment, you may be induced to aid me in seating my lands on the great Kanakawa and on the Ohio between the mouths of the two Rivers bearing that name.
If you accept the trust this letter shall be your authority—fully—and amply given and binding upon me and my heirs for the following purposes.
First. To place as many Tenants on the several tracts of Lands (Plats of which with my signature annexed to them shall accompany this Power) as you can obtain consistently with your Judgment, and suggestions hereafter mentioned.
Second. That an exemption from the payment of Rents for the term of three years shall be allowed them provided certain reasonable improvements such as you shall stipulate for—and which I think (but leave the matter to you) ought to be comfortable houses  Acres of Arable—and  Acres of Meadow Land—and a certain number of frute Trees planted.
Third, That for the fourth year, Rents shall become due, and shall consist (as I am told the custom of the Country is) of a third of whatever is raised on the premises, which rents shall be annually paid thereafter to you, or my Agent for the tirm being in that Country.
Fourth, That under this tenure they may be assured of the places (if they incline to remain, and will go on to improve them) for the term of  years; were these not to exceed ten, it would be more pleasing to me than any extension beyond that number; but if this limitation will not be exceded to on the part of the Tenant, I must leave it to your discretion to augment them, making the term definite, and not for lives, which is not only uncertain, but often introductory of disputes to ascertain, the termination of them. Instances of which have happened to me. All mines and Minerals will be reserved for the landlord—and where there are valuable streams for water works, the Rent must bear some proportion to the advantages which are likely to result from them.

Fifth, Whether custom authorizes, or justice requires that the tenant should pay the land tax of what he agrees to hold before the rent becomes due; or afterwards, in whole, or part, must be governed by the practice which prevails, and consequently is left to your decision.
Sixth. I do not conceive it necessary, nor should I incline to go into much, or indeed any expence in laying the Land off into Lots till it begins to be thick settled and productive. The first comers will of course have the first choice—but they and all others are to be informed that their lotts (be the quantity little or much) will be bounded by water courses, or (where this is not the case) by convenient and regular forms. And as most of my Tracts (as you will see by the plats) have extensive boundaries on the rivers running but a little ways back it is my wish indeed, it naturally follows that back part of the land should be considered as the support of that which will be first settled and cleared on the margins of the Rivers and a sufficiency of it reserved for the purpose.
Seventh, For your trouble in negotiating this business, I am very willing to allow the usual Commission for collecting—converting into Cash—and transmitting to me, the rents after they shall commence and whatever you may think proper to charge me (in reason) for your trouble till this shall happen. I will chearfully agree to pay.
Whether you accept this trust or not, you will do me a favor in the communication of your sentiments on the subject—there are two ways by which letters will come safe. Viz. thrown into the Post Office at Philadelphia or into that at Richmond. Colo. Bayard an acquaintance of mine, or any acquaintance you may have at Fort Pitt, will forward them to the first place—and the means of doing it to the latter you must be a better Judge of then myself—If the letters once get into the Post Office I shall be sure of them—On private conveyances there is no reliance—they are tossed about and neglected so as rarely to reach their intended distination when sent in this manner.
If you should incline to act under this power your own good sense and Judgment will at once dictate the propriety, indeed necessity of promulgating it as extensively as you can by Advertisements to those parts from whence Seders are most likely to

be drawn over and above the opportunities which your situation gives you of communicating the matter to travellers by water on the Ohio.
On the other hand if you do not incline to act I would thank you for returning me the papers herewith enclosed as it will save me the trouble of making other copies.
Whether the improvements which I had made on the Lands (of which you have herewith the draughts) in the years 1774 and 5 will be of use to Settlers at this day, or not—you are on the spot can best determin—they cost me, or were valued to between £1500 and 2000. if they are useful the ex[e]mption from rent should be shorter—I thought it necessary to bring the matter into view tho’ my expecttations from it are small. I am Sir—Yr Most Obedt Sir

Go. Washington


P.S. I have a small tract called the round bottom containing abt 600 Acres, which I would also let. It lyes on the Ohio, opposite to pipe Creek, and a little above Capteening.

